Exhibit 99.1 Thomson Reuters Reports Second-Quarter 2012 Results ● Revenues grew 3% before currency ● Adjusted EBITDA of $892 million with a margin of 28.0% ● Underlying operating profit of $617 million with a margin of 19.3% ● Adjusted earnings per share were $0.54 vs. $0.51 in the second quarter 2011 ● 2012 Outlook affirmed NEW YORK, July 31, 2012– Thomson Reuters (TSX / NYSE: TRI), the world’s leading source of intelligent information for businesses and professionals, today reported results for the second quarter ended June 30, 2012. The company reported revenues from ongoing businesses of $3.2 billion, a 3% increase before currency. Adjusted EBITDA was up slightly from the prior-year period and the corresponding margin was 28.0% versus 28.1% in the second quarter of 2011. Underlying operating profit decreased 8% and the corresponding margin was 19.3% versus 21.2% in the prior-year period. Adjusted earnings per share (EPS) were $0.54 compared to $0.51 in the second quarter of 2011. “Our results for the quarter and first half of the year were on track,” said James C. Smith, chief executive officer of Thomson Reuters. “Growth in the second quarter was driven by the strong performance of our Legal, Tax & Accounting and Intellectual Property & Sciences businesses. Our Financial & Risk year-to-date revenue performance, though tepid, has held up relatively well despite growing headwinds in the global financial services industry. We have been making progress across the Financial & Risk business with a more rigorous and disciplined approach.” “I am pleased that we were able to complete the sale of our Healthcare business for $1.25 billion and redeploy some of the proceeds to support key growth businesses as evidenced by our recent announcements to acquire FXall and MarkMonitor,” continued Mr. Smith. Thomson Reuters Reports Second-Quarter 2012 Results Page2of 16 Consolidated Financial Highlights Three Months Ended June 30, (Millions of U.S. dollars, except EPS and margins) IFRS Financial Measures Change Revenues $ $ -4 % Operating profit $ $ 58 % Diluted earnings per share (EPS) $ $ 66 % Cash flow from operations $ $ -1 % Non-IFRS Financial Measures1 Change Change Before Currency Revenues from ongoing businesses $ $ 1
